805 So. 2d 210 (2002)
James E. TUCKER, Jr., and Lydia Tucker, et al.
v.
Sara G. LAIN
James E. Tucker, Jr. and Lydia Tucker, Individually and on Behalf of Their Minor Child, James Tucker, III
v.
Sarah Lain, M.D., Humana, Inc., and Humedicenter, Inc., D/B/A Humana Hospital-New Orleans
James E. Tucker, Jr. and Lydia Tucker, Individually and in Their Capacity as Executor/Administrator of the Estate of Their Minor Son, James E. Tucker, III
v.
Sarah G. Lain, M.D.
No. 2001-C-2715.
Supreme Court of Louisiana.
January 4, 2002.
Denied.